

 S2845 ENR: Venezuela Defense of Human Rights and Civil Society Extension Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 2845IN THE SENATE OF THE UNITED STATESAN ACTTo extend the termination of sanctions with respect to Venezuela under the Venezuela Defense of
 Human Rights and Civil Society Act of 2014.1.Short titleThis Act may be cited as the Venezuela Defense of Human Rights and Civil Society Extension Act of 2016.2.Extension of termination of sanctions with respect to VenezuelaSection 5(e) of the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278; 50 U.S.C. 1701 note) is amended by striking December 31, 2016 and inserting December 31, 2019.Speaker of the House of RepresentativesVice President of the United States and President of the Senate